Name: Commission Decision of 30 June 1980 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of aids granted during 1978 to organizations of fruit and vegetable producers (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-24

 Avis juridique important|31980D069980/699/EEC: Commission Decision of 30 June 1980 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of aids granted during 1978 to organizations of fruit and vegetable producers (Only the English text is authentic) Official Journal L 190 , 24/07/1980 P. 0026****( 1 ) OJ NO L 118 , 20 . 5 . 1972 , P . 1 . ( 2 ) OJ NO L 162 , 30 . 6 . 1979 , P . 26 . ( 3 ) OJ NO L 61 , 12 . 3 . 1969 , P . 2 . ( 4 ) OJ NO L 287 , 15 . 11 . 1969 , P . 3 . COMMISSION DECISION OF 30 JUNE 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE UNITED KINGDOM OF AIDS GRANTED DURING 1978 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/699/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1035/72 OF 18 MAY 1972 ON THE COMMON ORGANIZATION OF THE MARKET IN FRUIT AND VEGETABLES ( 1 ), AS LAST AMENDED BY COUNCIL REGULATION ( EEC ) NO 1301/79 ( 2 ), AND IN PARTICULAR ARTICLE 36 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 449/69 OF 11 MARCH 1969 ON THE REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 3 ), AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS THE UNITED KINGDOM HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF AID GRANTED DURING 1978 TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2264/69 OF 13 NOVEMBER 1969 ON APPLICATIONS FOR REIMBURSEMENT OF AID GRANTED BY MEMBER STATES TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS ( 4 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT AID OF POUND ST . 17 477.31 WAS GRANTED UNDER THE CONDITIONS LAID DOWN IN ARTICLES 2 TO 6 OF REGULATION ( EEC ) NO 449/69 ; WHEREAS THE GUIDANCE SECTION OF THE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . POUND ST . 8 738.66 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE AID GRANTED BY THE UNITED KINGDOM TO ORGANIZATIONS OF FRUIT AND VEGETABLE PRODUCERS DURING 1978 SHALL BE POUND ST . 8 738.66 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 30 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT